PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Buckley, Paul Fleming et al.
Application No. 17/064,292
Filed: 6 Oct 2020
Attorney Docket No.:  75390.006

:
:
:	NOTICE VACATING DECISION 
:                       ON PETITION


An ePetition to withdraw the above-identified application from issue, after the payment of the issue fee, under the provisions of 37 CFR 1.313(c), was filed and granted on April 11, 2022. The purpose of this notice is to advise you that the decision automatically granted by electronic Filing System (EFS) on April 11, 2022, is hereby VACATED.

37 CFR 1.313 provides, (in part):

(c) Once the issue fee has been paid, the application will not be withdrawn from issue upon petition by the applicant for any reason except:
(1) Unpatentability of one of more claims, which petition must be accompanied by an unequivocal statement that one or more claims are unpatentable, an amendment to such claim or claims, and an explanation as to how the amendment causes such claim or claims to be patentable;
(2) Consideration of a request for continued examination in compliance with § 1.114; or
(3) Express abandonment of the application. Such express abandonment may be in favor of a continuing application.

The ePetition filed April 11, 2022 included a request for continued examination (RCE).  However, the RCE was not compliant with 37 CFR 1.114 as an acceptable submission was not included therewith.

In view of the above, the petition automatically granted on April 11, 2022, is DISMISSED.

The application is being forwarded to the Office of Data Management for further processing.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions